Title: Introductory Note: The Federalist, [27 October 1787–28 May 1788]
From: 
To: 


[New York, October 27, 1787–May 28, 1788]
The Federalist essays have been printed more frequently than any other work of Hamilton. They have, nevertheless, been reprinted in these volumes because no edition of his writings which omitted his most important contribution to political thought could be considered definitive. The essays written by John Jay and James Madison, however, have not been included. They are available in many editions, and they do not, after all, properly belong in the writings of Alexander Hamilton.
The Federalist, addressed to the “People of the State of New-York,” was occasioned by the objections of many New Yorkers to the Constitution which had been proposed on September 17, 1787, by the Philadelphia Convention. During the last week in September and the first weeks of October, 1787, the pages of New York newspapers were filled with articles denouncing the Constitution. The proposed government also had its defenders, but their articles were characterized by somewhat indignant attacks on those who dared oppose the Constitution rather than by reasoned explanations of the advantages of its provisions.
The decision to publish a series of essays defending the Constitution and explaining in detail its provisions was made by Alexander Hamilton. Both the reasons for his decision and the date on which he conceived the project are conjecturable. Having gone to Albany early in October to attend the fall session of the Supreme Court, he was not in New York City during the early weeks of the controversy over the Constitution. He must, nevertheless, have concluded that if it were to be adopted, convincing proof of its merits would have to be placed before the citizens of New York. His decision to write the essays may have been made before he left Albany, for according to tradition he wrote the first number of The Federalist in the cabin of his sloop on the return trip to New York.
At some time before the appearance of the first essay, written under the pseudonym “Publius,” Hamilton sought and found collaborators, for the first essay, published in The [New York] Independent Journal: or, the General Advertiser on October 27, 1787, was followed in four days by an essay by John Jay. Neither Hamilton nor Jay left a record of any plans they might have made, but the third collaborator, James Madison, later wrote that “the undertaking was proposed by Alexander Hamilton to James Madison with a request to join him and Mr. Jay in carrying it into effect. William Duer was also included in the original plan; and wrote two or more papers, which though intelligent and sprightly, were not continued, nor did they make a part of the printed collection.” Hamilton also sought the assistance of Gouverneur Morris, who in 1815 remembered that he had been “warmly pressed by Hamilton to assist in writing the Federalist.”
In reprinting the text of The Federalist the original manuscripts have been approximated as nearly as possible. As the first printing of each essay, despite typographical errors, was presumably closest to the original, the text published in this edition is that which was first printed. The texts of those essays among the first seventy-seven which were written by Hamilton or are of doubtful authorship are taken from the newspapers in which they first appeared; the texts of essays 78–85 are taken from the first edition of The Federalist, edited by John and Archibald McLean.
With the exception of the last eight numbers, all the issues of The Federalist were first printed in the newspapers of New York City. The first essay was published on October 27, 1787, in The Independent Journal: or, the General Advertiser, edited by John McLean and Company. Subsequent essays appeared in The Independent Journal and in three other New York newspapers: New-York Packet, edited by Samuel and John Loudon; The Daily Advertiser, edited by Francis Childs; and The New-York Journal, and Daily Patriotic Register, edited by Thomas Greenleaf.

The first seven essays, published between October 27 and November 17, 1787, appeared on Saturdays and Wednesdays in The Independent Journal, a semiweekly paper, and a day or two later in both New-York Packet and The Daily Advertiser. At the conclusion of essay 7 the following announcement appeared in The Independent Journal: “In order that the whole subject of these Papers may be as soon as possible laid before the Public, it is proposed to publish them four times a week, on Tuesday in the New-York Packet and on Thursday in the Daily Advertiser.” The intention thus was to publish on Tuesday in New-York Packet, on Wednesday in The Independent Journal, on Thursday in The Daily Advertiser, and on Saturday in The Independent Journal.
The announced plan was not consistently followed. On Thursday, November 22, The Daily Advertiser, according to the proposed schedule, published essay 10, but after its publication no other essay appeared first in that newspaper. To continue the proposed plan of publication—a plan which occasionally was altered by publishing three instead of four essays a week—the third “Publius” essay of the next week appeared on Friday in New-York Packet. After November 30 the essays appeared in the following manner: Tuesday, New-York Packet, Wednesday, The Independent Journal, Friday, New-York Packet, and Saturday, The Independent Journal. The third essay of the week appeared either on Friday in the Packet or on Saturday in The Independent Journal. This pattern of publication was followed through the publication of essay 76 (or essay 77, in the numbering used in this edition of Hamilton’s works) on April 2, 1788. The remaining essays were first printed in the second volume of McLeanThe Federalist: A Collection of Essays, Written in Favour of the New Constitution, As Agreed upon by the Federal Convention, September 17, 1787. In Two Volumes (New York: Printed and Sold by J. and A. McLean, 1788).’s edition of May 28, 1788, and beginning on June 14 were reprinted, at intervals of several days, first in The Independent Journal and then in New-York Packet.
The first edition, printed by J. and A. McLean and corrected by Hamilton, is the source from which most editions of The Federalist have been taken. On January 1, 1788, McLeanThe Federalist: A Collection of Essays, Written in Favour of the New Constitution, As Agreed upon by the Federal Convention, September 17, 1787. In Two Volumes (New York: Printed and Sold by J. and A. McLean, 1788)., having observed “the avidity” with which the “Publius” essays had been “sought after by politicians and persons of every description,” announced plans for the publication of “The FEDERALIST, A Collection of Essays, written in favour of the New Constitution, By a Citizen of New-York, Corrected by the Author, with Additions and Alterations.” The promised volume, including the first thirty-six essays, was published on March 22, 1788. Hamilton was not altogether pleased with the volume, for he stated in the preface that it contained “violations of method and repetitions of ideas which cannot but displease a critical reader.” Despite such imperfections, he hoped that the essays would “promote the cause of truth, and lead to a right judgment of the true interests of the community.” Interested readers were promised a second volume of essays as soon as the editor could prepare them for publication.
“This Day is published,” The Independent Journal advertised on May 28, 1788, “The FEDERALIST, VOLUME SECOND.” This volume contained the remaining essays, including the final eight which had not yet appeared in the newspapers. As in the first volume, there were editorial revisions which probably were made by Hamilton. The final eight essays, which first appeared in this volume were reprinted in The Independent Journal and in New-York Packet between June 14, 1788, and August 16, 1788.
In addition to the McLean edition, during Hamilton’s lifetime there were two French editions and two American editions of The Federalist. The second American edition, printed by John Tiebout in 1799, was not a new printing but a reissue of the remaining copies of the McLean edition with new title pages. The third American edition, published in 1802, not only was a new printing; it also contained revisions presumably approved by Hamilton. It is this, the HopkinsThe Federalist On The New Constitution. By Publius. Written in 1788. To Which is Added, Pacificus, on The Proclamation of Neutrality. Written in 1793. Likewise, The Federal Constitution, With All the Amendments. Revised and Corrected. In Two Volumes (New York: Printed and Sold by George F. Hopkins, at Washington’s Head, 1802). edition, which must be taken as Hamilton’s final version of The Federalist.
George F. Hopkins announced his plan for a new edition of The Federalist in the January 13, 1802, issue of New-York Evening Post. “Proposals, By G. F. Hopkins, 118 Pearl Street,” read the advertisement in the Post, “For Publishing by Subscription, in Two handsome Octavo Volumes, THE FEDERALIST, ON THE CONSTITUTION, BY PUBLIUS Written in 1788. TO WHICH IS ADDED, PACIFICUS, ON THE PROCLAMATION OF NEUTRALITY. Written in 1793. The whole Revised and Corrected. With new passages and notes.” Hopkins proposed not only to issue a revised text but to give the author of each essay; by naming Hamilton, Madison, and Jay as the authors of The Federalist, he publicly broke the poorly kept secrecy surrounding its authorship. Almost a year passed before Hopkins, on December 8, 1802, offered to the public “in a dress which it is believed will meet with general approbation” the new edition.
Although it is certain that Hamilton did not himself revise the text published in the Hopkins edition, available evidence indicates that he approved the alterations which were made. In 1847 J. C. Hamilton wrote to Hopkins requesting information on the extent to which Hamilton had made or approved the revisions. Hopkins replied that the changes had been made by a “respectable professional gentleman” who, after completing his work, had “put the volumes into the hands of your father, who examined the numerous corrections, most of which he sanctioned, and the work was put to press.” The editor, who was not named by Hopkins, was identified by J. C. Hamilton as John Wells, an eminent New York lawyer. The Hopkins edition, Hamilton’s son emphatically stated, was “revised and corrected by John Wells … and supervised by Hamilton.” Henry B. Dawson in his 1864 edition of The Federalist contested J. C. Hamilton’s conclusion and argued that the changes were made by William Coleman, editor of New-York Evening Post, and that they were made without Hamilton’s authorization or approval. According to Dawson, Hopkins declared on two different occasions in later years—once to James A. Hamilton and once to John W. Francis—that Hamilton refused to have any changes made in the essays. Although it is impossible to resolve the contradictory statements on Hamilton’s participation in the revisions included in the 1802 edition of The Federalist, J. C. Hamilton presents the more convincing evidence. He, after all, quoted a statement by HopkinsThe Federalist On The New Constitution. By Publius. Written in 1788. To Which is Added, Pacificus, on The Proclamation of Neutrality. Written in 1793. Likewise, The Federal Constitution, With All the Amendments. Revised and Corrected. In Two Volumes (New York: Printed and Sold by George F. Hopkins, at Washington’s Head, 1802)., while Dawson related only a conversation.
The McLean and Hopkins editions thus constitute Hamilton’s revision of the text of The Federalist. Hamilton made some minor changes in essays written by Jay and Madison—changes which in the McLean edition they presumably authorized. Jay never revised the essays he wrote, and it was not until 1818 that Madison authorized the publication of an edition which included his own corrections of his essays. This edition was published by Jacob Gideon, a printer in Washington, D.C.
It is, then, from the newspapers of the day, the McLean edition of 1788, and the Hopkins edition of 1802 that a definitive text of Hamilton’s contribution to The Federalist must be reconstructed. In the present edition, as stated above, the texts of essays 1–77 have been taken from the newspapers in which they first appeared; the texts of essays 78–85 are from volume two of the McLean edition. All changes which Hamilton later made or approved in the texts of the essays he wrote have been indicated in notes. Thus in essays 1–77 all changes made in the McLean and Hopkins editions in Hamilton’s essays are given. In essays 78–85 all the changes which appeared in the Hopkins edition are noted. The edition in which a revision was made is indicated by a short title, either by the name “McLean” or “Hopkins.” To this rule there are, however, three exceptions: 1. When an obvious typographical error appears in the text taken from the newspaper, it has been corrected without annotation. 2. When in McLean there is a correction of a printer’s error which, if left unchanged, would make the text meaningless or inaccurate, that correction has been incorporated in the text; the word or words in the newspaper for which changes have been substituted are then indicated in the notes. 3. Obvious printer’s errors in punctuation have been corrected; a period at the end of a question, for example, has been changed to a question mark. When a dash is used at the end of a sentence, a period has been substituted.
Because of changes made in the McLean edition, the numbering of certain essays presents an editorial problem. When McLean, with Hamilton’s assistance, published the first edition of The Federalist, it was decided that the essay published in the newspaper as 35 should follow essay 28, presumably because the subject matter of 35 was a continuation of the subject treated in 28. It also was concluded, probably because of its unusual length, that the essay which appeared in the newspapers as essay 31 should be divided and published as two essays. When these changes were made, the original numbering of essays 29–36 was changed in the following way:


Newspaper Number
Number in the McLean Edition

29
30

30
31

31
32 and 33

32
34

33
35

34
36

35
29
Essays 36–78 in the McLean edition thus were one number higher than the number given the corresponding essay in the newspaper.
Because McLean changed the numbers of some of the essays, later editors have questioned whether there were 84 or 85 essays. This is understandable, for there were only 84 essays printed in the newspapers, the essays 32 and 33 by McLean having appeared in the press as a single essay. The last essay printed in The Independent Journal accordingly was numbered 84. The last eight essays published in New-York Packet, on the other hand, were given the numbers used in the second volume of McLean’s edition. The last number of The Federalist printed by New-York Packet in April had been numbered “76”; the following essay, published in June, was numbered “78.” By omitting the number “77,” the editor of New-York Packet, like McLean, numbered the last of the essays “85.”
Later editions of The Federalist, except for that published by Henry B. Dawson, have followed the numbering of the McLean edition. Since no possible purpose would be served and some confusion might result by restoring the newspaper numbering, the essays in the present edition have been given the numbers used by McLean in 1788, and the newspaper number has been placed in brackets.
Almost a century and a half of controversy has centered on the authorship of certain numbers of The Federalist. Similar to most other eighteenth-century newspaper contributors, the authors of The Federalist chose to write anonymously. When The Federalist essays appeared in the press, many New Yorkers probably suspected that Hamilton, if not the sole author of the “Publius” essays, was the major contributor. Friends of Hamilton and Madison, and perhaps those of Jay, certainly knew that this was a joint enterprise and who the authors were. The number of essays written by each author, if only because the question probably never arose, aroused no curiosity. The Federalist, after all, was written for the immediate purpose of persuading the citizens of New York that it was to their interest to adopt the Constitution; certainly not the authors, and probably few readers, realized that the essays which in the winter of 1788 appeared so frequently in the New York press under the signature of “Publius” would become a classic interpretation of the Constitution of the United States. In 1802, George F. Hopkins proposed to publish a new edition of The Federalist in which the authors would be identified; but because of Hamilton’s “decided disapprobation” no identification of the authors was made in that edition. It was not until three years after Hamilton’s death that The Port Folio, a Philadelphia weekly, published a list of the authors of the essays, thus opening a controversy which still remains unsettled.
The evidence on the authorship of several of the essays is contradictory because both Hamilton and Madison made, or allegedly made, several lists in which they claimed authorship of the same essays. It is neither necessary nor instructive to discuss the minor discrepancies found in the claims by the two men in their respective lists. The whole problem is simplified by keeping in mind that of the eighty-five essays the authorship of only fifteen is disputed. Despite contrary claims in several of the least credible lists published during the first two decades of the nineteenth century, it has long been accepted that Hamilton wrote essays 1, 6–9, 11–13, 15–17, 21–36, 59–61, and 65–85; that Madison was the author of essays 10, 14, 37–48; and that Jay contributed essays 2–5 and 64. The authorship of only essays 18–20, 49–58, and 62–63 is therefore debatable.
The number of disputed essays can be reduced by examining the reliability of the several Madison and Hamilton lists. There are four reputed Madison lists: 1. An article, signed “Corrector,” which appeared in the National Intelligencer on March 20, 1817, and which, according to the anonymous author, was copied from “a penciled memorandum in the hand of Madison.” 2. A statement of authorship, supposedly endorsed by Madison, made by Richard Rush, a member of Madison’s cabinet, in his copy of The Federalist. 3. An article in the City of Washington Gazette, December 15, 1817, claiming to set forth a list “furnished by Madison himself.” 4. The edition of The Federalist published by Jacob Gideon in 1818, which based its attribution of authorship on Madison’s own “copy of the work which that gentleman had preserved for himself.” There is no evidence that Madison approved the first three lists; the fourth, the Gideon edition, was not only based on Madison’s copy, but it was endorsed by him as correct.
Hamilton’s claims to authorship are more complicated. Despite statements by his partisans, there are only three Hamilton lists that merit the serious attention of the historian who applies any known tests for evaluating historical evidence. They are the so-called “Benson list,” the list allegedly preserved by Hamilton in his own copy of The Federalist, and the “Kent list.”
The Benson list, according to a story first related by William Coleman in March, 1817, was left by Hamilton, shortly before his death, between the pages of a book in the library of his long-time friend, Judge Egbert Benson. Arriving at Benson’s office, Hamilton was told by Robert Benson, Jr., Egbert’s nephew and clerk, that the Judge and Rufus King had gone to Massachusetts for a few days. As Hamilton conversed with the law clerk, he idly handled one of the volumes on the shelves in the office. After Hamilton’s death which occurred two days later, Benson remembered the incident and, looking in the book Hamilton had picked up, he found a scrap of paper, unsigned but in Hamilton’s hand, listing the essays he had written. Judge Benson, according to the traditional account, pasted it on the inside cover of his copy of The Federalist but somewhat later, fearing that he might lose such a valuable document, deposited it in the New York Society Library. The memorandum was presumably stolen in 1818.
The existence of the Benson list was corroborated by two witnesses, Robert Benson and William Coleman. Coleman, editor of New-York Evening Post, is the less credible authority; he may have seen the Benson list, but it is significant that he never definitely stated that he did. The most emphatic statement that he made, elicited by the demands for proof made by an antagonist in a newspaper controversy over the authorship of The Federalist, was as follows:
“I, therefore, for the entire satisfaction of the public, now state, that the memorandum referred to is in General Hamilton’s own hand writing, was left by him with his friend judge BENSON, the week before his death, and was, by the latter, deposited in the city library, where it now is, and may be seen, pasted in one of the volumes of The Federalist.”
The statement of Robert Benson, the law clerk to whom Hamilton spoke on the day before his encounter with Burr, is more convincing, but it was made many years after the event, and it is far from being conclusive. “I was then a student in the office,” Benson recalled “and well known to the General” who called and enquired for Judge Benson.
“I replied that he had left the city with Mr. King. The General in his usual manner then went to the book case and took down a book which he opened and soon replaced, and left the office. Some time after the General’s death, a memorandum in his handwriting was found in a volume of Pliny’s letters, I think, which, I believe, was the book he took down, and which memorandum was afterwards wafered by the Judge in the inside cover of the first volume of the Federalist, and where it remained for several years. He subsequently removed it, and, as I understand, gave it to some public library.… The marks of the wafers still remain in the volume, and above them in Judge Benson’s handwriting is, what is presumed, and I believe to be, a copy of the General’s memorandum above referred to.”
The Benson list is suspect, then, because the claim for its authenticity is based on the evidence of two men neither of whom stated that he actually saw it. If there had not already been too much fruitless speculation on Hamilton’s thoughts and intentions, it would be interesting to explain why Hamilton chose such a roundabout method to make certain that future generations would recognize his contribution to such a celebrated book. Perhaps he knew that Robert Benson would search all the volumes in his uncle’s office on the suspicion that Hamilton, however uncharacteristically, had concealed a note on some important subject; or perhaps he thought that Benson frequently read Pliny’s Letters and thus could be sure the note would be found. One can speculate endlessly on the motives for Hamilton’s extraordinary behavior, but the significant fact is that the Benson list is inadequate as historical evidence.
Evidence of the existence of Hamilton’s own copy of The Federalist in which he supposedly listed the essays he wrote comes from a notice which appeared on November 14, 1807, in The Port Folio. “The Executors of the last will of General Hamilton,” the Philadelphia weekly announced, “have deposited in the Publick Library of New-York a copy of ‘The Federalist,’ which belonged to the General in his lifetime, in which he has designated in his own handwriting, the parts of that celebrated work written by himself, as well as those contributed by Mr. JAY and Mr. MADISON.” No one has seen Hamilton’s copy in the last 150 years; whether it existed or what happened to it, if it did exist, cannot now be known.
While the numbers claimed by Hamilton in the Benson list and in his own copy of The Federalist are the same, the list by Chancellor James Kent disagrees in several particulars from the other two. The Kent list, in the Chancellor’s own writing, was found on the inside cover of his copy of The Federalist, now in the Columbia University Libraries. Because of differences in the ink and pen he used, Kent’s statement may be divided into three parts, each of which was written at a different time. In the following copy of Kent’s notes the three parts are indicated by Roman numerals:


  I.
  “I am assured that Numbers 2. 3. 4. 5. & 54 [number ‘6’ was later written over the number ‘5’] were written by John Jay. Numbers 10, 14. 37 to 48 [the number ‘9’ was later written over the number ‘8’] both inclusive & 53 by James Madison Jun. Numbers 18. 19. 20. by Messrs Madison & Hamilton jointly—all the rest by Mr. Hamilton.


  II.
  “(Mr. Hamilton told me that Mr. Madison wrote No. 68 [the number ‘4’ was later written over the number ‘6’] & 69 [the number ‘4’ was later written over the number ‘6’] or from pa. 101 to 112 of Vol 2d)


  III.
  “NB. I showed the above Mem. to General Hamilton in my office in Albany & he said it was correct saving the correction above made—See Hall’s Law Journal Vol 6 p 461.”


The numbers which were written over the numbers Kent first wrote are not in Kent’s writing. However familiar one is with the handwriting of another, it is difficult to determine if a single numeral is in his writing. But despite the impossibility of positive identification, a close comparison of numerals made by Hamilton with the numerals which were added to the Kent list strongly indicates that the changes are in the writing of Hamilton. The Kent list thus becomes the only evidence in Hamilton’s writing which now exists. See also James Kent to William Coleman, May 12, 1817 (ALS, Columbia University Libraries).
Certain reasonable deductions can be made from the evidence presented by Kent’s notes. The ink clearly reveals that the three notes were made at different times. The information in part I of the notes was obtained from someone other than Hamilton, for otherwise Kent would not have written in part II “that Mr. Hamilton told me.” The information in part II must have been given to Kent in a conversation, for it is evident that Kent was not sure that he remembered what Hamilton had said or that Hamilton could remember, without reference to a copy of The Federalist, which essays he had written.

Part III—because it refers to Hamilton as “general” (a rank which he attained in 1798), and because the conversation alluded to took place in Albany—must have been made between 1800, the year in which Hamilton resumed his law practice after completing his duties as inspector general of the Army, and his death in 1804. The third section of Kent’s memorandum also indicates that Hamilton corrected and approved the Kent list. It constitutes, therefore, the most reliable evidence available on Hamilton’s claims of authorship. It should be noted, however, that Kent later doubted the accuracy of Hamilton’s memory, for on the page opposite his memorandum he pasted a copy of the article from the City of Washington Gazette, which stated that Madison had written essays 10, 14, 17, 18, 19, 21, 37–58, 62–63, and that Jay was the author of essays 2, 3, 4, 5, 64. Underneath this clipping Kent wrote:
“I have no doubt Mr. Jay wrote No 64 on the Treaty Power—He made a Speech on that Subject in the NY Convention, & I am told he says he wrote it. I suspect therefore from internal Ev. the above to be the correct List, & not the one on the opposite page.”
A comparison of the Kent list (for those essays claimed by Hamilton) with the Gideon edition (for those essays claimed by Madison) makes it clear that there is room for doubt only over the authorship of essays 18, 19, 20, 50, 51, 52, 54–58, and 62–63. About three of these—18, 19, and 20—there should be no dispute, for there is a statement by Madison which Hamilton’s claim does not really controvert. On the margin of his copy of The Federalist opposite number 18 Madison wrote:
“The subject matter of this and the two following numbers happened to be taken up by both Mr. H and Mr. M. What had been prepared by Mr. H who had entered more briefly into the subject, was left with Mr. M on its appearing that the latter was engaged in it, with larger materials, and with a view to a more precise delineation; and from the pen of the latter, the several papers went to the Press.”
The problem of determining the authorship of these three essays is merely one of deciding on the comparative contributions of the two men. Although there are several sentences which are very similar to remarks Hamilton recorded in the outline for his speech of June 18, 1787, on the Constitution, most of the material was undoubtedly supplied by Madison who without doubt wrote these essays. Essay 20, for example, is virtually a copy of notes which Madison had taken in preparation for the Constitutional Convention. On the other hand, Hamilton, however slight his contribution, did contribute to these essays. The authorship of 50, 51, 52, 54, 55, 56, 57, 58, 62, and 63 is more difficult to determine, but Madison’s claim as represented by the Gideon edition appears more convincing than Hamilton’s claim as represented by the Kent list.
Internal evidence has proved to be of little assistance in determining the authorship of The Federalist. The ablest studies in this field are those by Edward G. Bourne and J. C. Hamilton. Bourne attributes all disputed essays to Madison; J. C. Hamilton asserts that they were written by his father. Bourne and J. C. Hamilton attempt to prove their respective cases by printing excerpts from the disputed essays parallel to similar, and sometimes identical, passages from other writings by each man. Bourne presents very convincing evidence for Madison’s authorship of numbers 49, 51, 53, 62, 63, and a fair case for Madison having written numbers 50 and 52; his case for 54, 55, 56, 57, and 58 is particularly weak as he offers no evidence from Madison’s other writings and relies on the argument that, as essays 48–58 are a group, the author who wrote the earlier essays must also have written the later ones in the group. J. C. Hamilton, on the other hand, produces some evidence that Hamilton wrote essays 55–58, and he offers contrived and unconvincing arguments in support of Hamilton’s authorship of the remaining disputed essays. The significant point, however, is that each man was able to find evidence that his candidate wrote all the disputed essays. The contradictory conclusions of these two men—one of whom studied intensively the previous writings of Madison and the other whose life-long study of his father gave him a knowledge of Hamilton’s writings which never has been excelled—point up the difficulties of deciding this dispute on the basis of internal evidence.
The problems posed by internal evidence are made even more difficult by the fact that both Hamilton and Madison defended the Constitution with similar arguments and by the fact that they both had a remarkably similar prose style. To attempt to find in any of the disputed essays words which either man used and which the other never employed is futile, if only because the enormous amount which each wrote allows the assiduous searcher to discover almost any word in the earlier or subsequent writings of both. The search for parallel statements in the disputed essays and in earlier writings is also an unrewarding enterprise. Madison doubtless did not approve of the ideas expressed in Hamilton’s famous speech on June 18, 1787, to the Convention; but before 1787 both men agreed on the weaknesses of the Confederation and the necessity of a stronger central government. The similarity of their thinking is particularly apparent to one who examines their collaboration when they were both members of the Continental Congress in 1783. Their later political differences prove little about what they wrote in 1787–88.
If one were to rely on internal evidence, it would be impossible to assign all the disputed essays to either Hamilton or Madison. While such evidence indicates that Madison surely wrote numbers 49–54 and probably 62–63, it also suggests that Hamilton wrote 55–58. In this edition of Hamilton’s writings, however, greater weight is given to the claims made by the disputants than to internal evidence. Madison’s claims were maturely considered and emphatically stated; Hamilton, on the other hand, showed little interest in the question, and he died before it had become a matter of acrimonious controversy. But the fact remains that Hamilton’s claims have never been unequivocally refuted, and the possibility remains that he could have written essays 50–52, 54–58, 62–63. As a consequence, these essays have been printed in this edition of Hamilton’s writings. Madison’s adherents may, however, derive some consolation from the fact that in the notes to each of these essays it is stated that Madison’s claims to authorship are superior to those of Hamilton.
